Exhibit 10.1




Vertical Branding Enters into an Exclusive Licensing Agreement with P2F Holdings
to Distribute the Company’s Products to Retailers




P2F Arrangement Cornerstone of Repositioning of Company in Concert with
Restructuring of Certain Debt Obligations

Los Angeles, Calif. – May 11, 2009 — Vertical Branding, Inc. (OTC BB: VBDGE)
announced today that it has entered into an exclusive agreement with P2F
Holdings, a privately-held distributor based in Seal Beach, CA.  The agreement
provides P2F, through its newly formed subsidiary Milen, with exclusive rights
to manufacture, market and sell Vertical Branding products to domestic brick and
mortar retail accounts in exchange for the payment of royalties to Vertical
Branding.  The Company will continue to market and sell its products directly to
consumers through transactional marketing media such as television, Internet and
print media, as well as wholesale to home shopping channels and networks and
international distributors.  Vertical Branding expects to focus its future
efforts on continuing to develop new and innovative products and direct response
campaigns, for which Milen will have a first right of refusal for domestic
retail distribution.  

“Combining Vertical Branding’s proven track record for successfully developing,
marketing and building brands for high-quality yet affordable household consumer
products, with P2F’s established expertise in and capacity for retail
distribution, presented a compelling strategic path forward for Vertical
Branding at this time,” commented Nancy Duitch, CEO of Vertical Branding, Inc.
 “This new relationship is expected to provide a better mechanism for servicing
retail customers while allowing us to re-focus our energies on product
development and marketing.  By converting the retail distribution aspects of our
operations into a licensing and royalty-based business, we have been able to
dramatically cut overhead, scale down our infrastructure and reduce the level of
capital intensity of our business on this restructured basis.  I continue to be
excited about the Company’s pipeline of new products and am equally enthused by
P2F’s commitment to establish a new division focused singularly on Vertical
Branding’s product portfolio.”

In addition to its agreement with P2F Holdings, the Company also announced that
it has reached agreement with the holder of its senior subordinated convertible
debentures on a restructuring of the Company’s obligations under the notes,
including extension of the maturity date of the notes as well removal of the
conversion feature.  Additional information concerning the restructure of the
notes as well as the P2F agreement can be found in the Company’s current report
on Form 8-K filed with the Securities and Exchange Commission with respect to
these transactions.




About Vertical Branding, Inc.

Vertical Branding is a consumer products company selling high-quality household
products at affordable prices. The Company builds consumer awareness for its
products and brands through direct response television, Internet and print
advertising, with the goal of broader wholesale distribution to many of the
country's largest retailers and drug chains as well as catalogs, home shopping
channels and international distributors.





--------------------------------------------------------------------------------

Vertical Branding develops its own proprietary products and brands and licenses
the rights to other select products that pass its rigorous screening process.
The Company's hottest-selling products and brands currently include MyPlace,
SteamBuddy, Hercules Hook, Tool Band-It and ZorbEEZ.




Information Regarding Forward-Looking Statements

The information in this news release and other materials released by Vertical
Branding from time to time include certain forward-looking statements that are
based upon management's current expectations and assumptions and that are
subject to various risks and uncertainties that can cause future results or
events to differ materially from those projected or anticipated. Such
statements, often identifiable by use of terms like "anticipate," "believe,"
"estimate," "expect," ""intend," "plan," and similar expressions, reflect only
the current view of Vertical Branding with respect to their subject matter.
 Some of the risks and uncertainties affecting Vertical Branding are contained
in the sections of the Company’s periodic reports filed with the Securities and
Exchange Commission entitled "Risk Factors" and include things like our ability
to adequately finance our operations, our dependence upon third parties to
supply our products and provide other services, our dependence upon major retail
chains for sale of our products, compliance with the Section 404 of the
Sarbanes-Oxley Act of 2002, volatility and uncertainty related to trading in our
stock, penny stock rules, and changes in government regulations.  Other risks
and uncertainties include possible lack of consumer demand for our products, our
ability to identify, develop and/or license new products with the attributes
required to be successful in the ways in which we market and the channels
through which we sell, and our ability to fund from operations or attract
adequate financing to fully exploit product opportunities once developed and
shown to be viable   Although Vertical Branding believes that the expectations
reflected in the forward looking statements are reasonable, Vertical Branding
cannot guarantee future results, levels of activity, performance or
achievements. Except as required by applicable law, including the securities
laws of the United States, Vertical Branding does not intend to update
forward-looking statements to conform these statements to actual results.







# # #



